79817: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-39618: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79817


Short Caption:MOORE (MAURICE) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C324535Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:09/08/2020 at 2:00 PMOral Argument Location:Carson City


Submission Date:09/08/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMaurice Terrance MooreRobert M. Draskovich, Jr.
							(The Draskovich Law Group)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						William Jake Merback
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/17/2019Filing FeeAppeal Filing fee waived - Criminal. (SC).


10/17/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC).19-43025




10/17/2019Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC).19-43027




10/17/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/31/19, 08/05/19, 08/06/19, 08/07/19, 08/08/19, 08/09/19, 08/12/19, 08/27/19 and 10/08/19. To Court Reporter: Angie Calvillo (REJECTED PER NOTICE ISSUED 10/18/19). (SC)


10/18/2019Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)19-43203




10/18/2019Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: 07/31/19, 08/05/19, 08/06/19, 08/07/19, 08/08/19, 08/09/19, 08/12/19, 08/27/19 and 10/08/19.   To Court Reporter: Angie Calvillo. (SC)19-43251




10/21/2019Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


10/31/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-44836




12/09/2019TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 07/31/19, 08/05/19, 08/06/19, 08/07/19, 08/08/19, 08/09/19, 08/12/19, 08/27/19 and 10/08/19. (SC).19-49717




02/13/2020BriefFiled Appellant's Opening Brief. (SC)20-06112




02/13/2020AppendixFiled Appellant's Appendix 1. (SC)20-06115




03/03/2020MotionFiled Respondent's Motion to Redact Minor Victim's Last Name from Appellant's Opening Brief. (SC)20-08528




03/04/2020Notice/IncomingFiled Appellant's Notice of Non-Opposition to Motion to Redact Minor Victim's Last Name from Appellant's Opening Brief. (SC)20-08680




03/09/2020Order/ProceduralFiled Order Granting Motion.  Respondent has filed an unopposed motion to redact the minor victim's last name from the opening brief.  The motion is granted.  The clerk shall replace page three of the opening brief with the attached redacted page three.  (SC)20-09128




03/16/2020MotionFiled Respondent's Motion for Enlargement of Time (First Request) (Answering Brief). (SC)20-10089




03/16/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: April 15, 2020. (SC)20-10140




04/13/2020BriefFiled Respondent's Answering Brief. (SC)20-13860




04/13/2020AppendixFiled Respondent's Appendix Volume 1. (SC)20-13866




04/13/2020AppendixFiled Respondent's Appendix Volume 2. (SC)20-13868




04/13/2020AppendixFiled Respondent's Appendix Volume 3. (SC)20-13870




05/13/2020BriefFiled Appellant's Reply Brief. (SC).20-18320




05/14/2020Case Status UpdateBriefing Completed/To Screening. (SC).


07/30/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This appeal is scheduled for oral argument on September 8, 2020, at 2:00 p.m.  The argument will be videoconferenced.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument.  (SC)20-27798




08/25/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-31282




09/08/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 79817. (SC)


10/29/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court EN BANC, Author:  Gibbons, J., Majority:  Gibbons/Pickering/Hardesty/Parraguirre/Stiglich//Cadish/Silver.  136 Nev. Adv. Opn. No. 71.  (SC)20-39618




11/23/2020RemittiturIssued Remittitur. (SC)20-42592




11/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/18/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 1, 2020. (SC)20-42592





Combined Case View